Biggs, J.
The defendant was indicted for receiving stolen property exceeding in value $30. At the trial the jury found him guilty of receiving stolen property of less value than $30. His punishment was assessed at a fine of $50. The indictment charged the defendant with the commission of a felony. R. S. 1889, secs. 3546 and 3553. As the jury found that the property stolen and received by him was of less value than $30, the offense was a misdemeanor, and the defendant was properly convicted therefor under section 3548 of the statute. The appeal was erroneously taken to the supreme court, which has transferred the case to this court.
*469lNfofi™erivi,g Iaiiure of°proo?.* The indictment is in the usual form and its sufficiency is not challenged. It charges that the defendant received the property on the twentysecond day of October, 1895. The state failed to prove when it was received. It is clear that the judgment will have to be reversed. State v. Tissing, 74 Mo. 72. We have had occasion heretofore to complain of the failure of prosecuting attorneys to prove formal matters. The courts are powerless to supply such omissions. Some care and attention to details is absolutely essential.
The judgment will be reversed and the cause remanded.
All the judges concur.